Name: 94/159/EC: Commission Decision of 14 March 1994 on the use of slaughterhouses, in application of Article 9 of Council Directive 80/217/EEC, by Belgium
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agri-foodstuffs;  agricultural activity;  agricultural policy
 Date Published: 1994-03-15

 Avis juridique important|31994D015994/159/EC: Commission Decision of 14 March 1994 on the use of slaughterhouses, in application of Article 9 of Council Directive 80/217/EEC, by Belgium Official Journal L 071 , 15/03/1994 P. 0025 - 0025 Finnish special edition: Chapter 3 Volume 56 P. 0100 Swedish special edition: Chapter 3 Volume 56 P. 0100 COMMISSION DECISION of 14 March 1994 on the use of slaughterhouse, in application of Article 9 of Council Directive 80/217/EEC, by Belgium (94/159/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (1), as last amended by Decision 93/384/EEC (2), and in particular Article 9 (4) (b) thereof, Whereas on 16 February 1994 an outbreak of classical swine fever in the municipality of Maldegem, east Flanders was declared by the Belgian veterinary authorities; Whereas in accordance with Article 9 (1) of Directive 80/217/EEC a protection zone was immediately established around the outbreak site; Whereas the movement of transport of pigs on public and private roads within the protection zone has been prohibited; Whereas Belgium has submitted a request for making use of a slaughterhouse situated in the protection zone for the slaughtering of pigs from outside the said zone; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Belgium is authorized to make use of the slaughterhouse 'Ryckaert' at Eeklo in the protection zone established on 16 February 1994 around the outbreak at Maldegem under the following conditions: - the access to the slaughterhouse must be via one corridor. The details of this corridor shall be laid down in the Belgian legislation, - when entering the corridor, vehicles carrying pigs for slaughter must be sealed by the competent authorities. At the time of sealing, the authorities shall record the registration number of the vehicle and the number of pigs carried by the vehicle, - on arrival at the slaughterhouse, the competent authorities shall: (i) inspect and remove the seal of the vehicle; (ii) record the registration number of the vehicle and the number of pigs on the vehicle. 2. Any vehicle carrying pigs to the slaughterhouse referred to in paragraph 1 shall undergo cleaning and disinfection immediately after unloading. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 March 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 47, 21. 2. 1980, p. 11. (2) OJ No L 166, 8. 7. 1993, p. 34.